                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GUILFORD COLLEGE, et al.,                  )
         Plaintiffs,                       )
                                           )
       v.                                  )          1:18CV891
                                           )
KIRSTJEN NIELSEN, et al.,                  )
          Defendants.                      )

                                          ORDER

       On December 14, 2018, Plaintiffs filed a Motion for Preliminary Injunction, which was

not fully briefed until January 21, 2019. In addition, on January 10, 2019, Defendants filed a

Motion to Dismiss for Lack of Jurisdiction, for which briefing is now underway. Having

considered the Parties’ filings, the Court concludes that it would be appropriate to set these

Motions for a hearing. The hearing will be set for March 26, 2019, so that all of these issues

can be fully briefed and considered at the hearing.

       The Court further notes that the primary matter at issue in this case is the application

of an August 9, 2018 Policy Memorandum of the U.S. Citizenship and Immigration Services,

PM-602-1060.1, “Accrual of Unlawful Presence and F, J, and M Nonimmigrants.” Plaintiffs

contend that as of February 4, 2019, Plaintiff Jia Ye will be irreparably harmed by the

application of the August 2018 Memorandum, and that as of February 20, 2019, Plaintiff Sen

Li will be irreparably harmed by the application of the August 2018 Memorandum.

Specifically, Plaintiffs contend that if the August 2018 Memorandum is applied to them, Mr.

Ye and Mr. Li would need to leave the United States on or before those dates to avoid later

bars on reentering the United States. In order to allow the Court sufficient time to hear the

pending matters, and to preserve the status quo and ensure that Plaintiffs Sen Li and Jia Ye




      Case 1:18-cv-00891-LCB-JEP Document 36 Filed 01/28/19 Page 1 of 2
can fully participate in this case pending further consideration of the motions by the Court,

the Court will temporarily restrain application of the August 2018 Memorandum to Plaintiffs

Jia Ye and Sen Li until after the Motion for Preliminary Injunction and Motion to Dismiss are

heard and resolved.

       The Court notes that it does not appear that the Defendants would disagree with this

temporary determination, as Defendants appear to take the position that the August 2018

Memorandum would not apply to these Plaintiffs unless and until they were found not suitable

for military service and subsequently accrued an additional 180 days of unlawful presence.

(See Def. Brief at 3, 8, (ECF No. 32 at 11, 16).) However, given the lack of clarity on this

point and to ensure that this matter can be fully heard, the Court finds it appropriate to

temporarily restrain application of the August 2018 Memorandum as to Mr. Li and Mr. Ye as

set out herein. If either party objects to this temporary provision or needs to be heard further

prior to the hearing on March 26, 2019, they may file a Motion for further consideration.

       IT IS THEREFORE ORDERED that the Motion for Preliminary Injunction, (ECF

No. 15), and Motion to Dismiss for Lack of Jurisdiction, (ECF No. 30), are set for a hearing

on March 26, 2019, at 10:00 a.m. in Courtroom 1 of the United States Courthouse, Winston-

Salem, North Carolina.

       IT IS FURTHER ORDERED that pending resolution of the Motion for Preliminary

Injunction and Motion to Dismiss, the Defendants are temporarily restrained from applying

the August 9, 2018 Policy Memorandum to Plaintiffs Ye and Li.

       This, the 28th day of January 2019.

                                             /s/ Loretta C. Biggs
                                             United States District Judge




      Case 1:18-cv-00891-LCB-JEP Document 36 Filed 01/28/19 Page 2 of 2
